Exhibit 10.1 STOCK PURCHASE AGREEMENT I PARTIES THIS STOCK PURCHASE AGREEMENT (the “Agreement”) is entered into effective as of the 31st day of March, 2010 (the “Effective Date”), by and between RAVENWOOD BOURNE, LTD., a Delaware corporation (the “Issuer”); and, BEDROCK VENTURES, INC., a Minnesota corporation (the “Buyer”). Buyer and Issuer are sometimes referred to collectively herein as the “Parties”, and each individually as a “Party”. II RECITALS A.Issuer is a publicly traded corporation with its free-trading shares trading on the Over-The-Counter Bulletin Board. B.
